DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ROBERT EASLEY,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-1018

                              [June 24, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 08-013949CF10A.

  Robert Easley, Milton, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Robert Easley appeals an order dismissing his rule 3.850 motion for
exceeding fifty pages. Appellant’s motion and amended motion were
within the fifty-page limit. The trial court erroneously counted the
attached exhibits in calculating the length of the motion. Adams v.
State, 104 So. 3d 1141 (Fla. 2d DCA 2012). The State agrees that this
case should be remanded for further proceedings.

   Accordingly, we reverse the order dismissing appellant’s rule 3.850
motion and amended motion and remand for the trial court to consider
the motions on the merits.

  Reversed and Remanded.

GERBER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.